Detailed Action
This Office action responds to the communication filed 7/27/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160276235 A1) in view of Takada (JP 2009302506 A).
Regarding claim 1, Chen discloses a semiconductor package (Fig. 21) comprising: an interconnection member (encircled, see annotated figure below) including, a first insulating layer (88), a first pad (86 on right within 88) embedded in an upper portion of the first insulating layer, a second insulating layer (82) disposed on the first insulating layer, a second pad (80 on right within 82) embedded in an upper portion of the second insulating layer, a third insulating layer (78) disposed on the second insulating layer, a first via (86 on right within 82) penetrating the second insulating layer and connecting the first pad and the second pad, and a second via (80 on right within 78) penetrating the third insulating layer and connected to the second pad; a semiconductor chip (22) disposed on the interconnection member; a through via (72) disposed on the interconnection member adjacent to the semiconductor chip; an encapsulant (76) encapsulating at least portions of the semiconductor chip and the through via and exposing a portion of an upper surface of the through via; a connection terminal (66 with 98) disposed on the portion of the upper surface of the through via, wherein the first pad, the second pad, the first via, and the second via are disposed adjacent to an outermost side of the interconnection member, wherein a center line of the first via and a center line of the second via are spaced apart from each other.
Illustrated below is a marked and annotated figure of Fig. 21 of Chen.

    PNG
    media_image1.png
    491
    694
    media_image1.png
    Greyscale

Chen fails to teach the interconnection member further includes a third pad embedded in an upper portion of the third insulating layer, a fourth insulating layer disposed on the third insulating layer, and a third via penetrating the fourth insulating layer and connected to the third pad, wherein the second via connects the second pad and the third pad, and wherein the center line of the first via, a center line of the third via, and the center line of the second via are spaced apart from each other, and are disposed in respective radial directions around a point, the respective radial directions being perpendicular to the center line of the first via, the center line of the third via, and the center line of the second via.
Takada teaches an interconnection member in the same field of endeavor (Fig. 6) comprising a plurality of insulating layers (21), a plurality of vias (connections between 25), and a plurality of pads (25).  Takada further teaches the number of insulating layers, vias, and pads may be varied to include a fourth insulating layer, a third via, and a third pad (“5 or 9…six…number of layers”, [0043], page 5 of included translation).  Modifying the interconnection member of Chen by including a third pad, a third via, and a fourth insulating layer between the second via and the encapsulant would arrive at the claimed interconnection member further including a third pad embedded in an upper portion of the third insulating layer, a fourth insulating layer disposed on the third insulating layer, and a third via penetrating the fourth insulating layer and connected to the third pad, wherein the second via connects the second pad and the third pad.  Takada provides a clear teaching to motivate one to modify the interconnection member of Chen in that it would enable a circuit of high density (Abstract).  Therefore, it would have been obvious to have the claimed interconnection member because it would enable a circuit of high density, thus enabling a smaller package.
Illustrated below is Fig. 6 of Takada.

    PNG
    media_image2.png
    705
    332
    media_image2.png
    Greyscale

Takada (Fig. 8) teaches the center line of the first via (bottom via), a center line of the third via (third via from bottom), and the center line of the second via (second via from bottom) are spaced apart from each other (vertical reference lines), and are disposed in respective radial directions around a point (center of triangle), the respective radial directions being perpendicular to the center line of the first via, the center line of the third via, and the center line of the second via (“regular triangle” [0025], page 3 of included translation).  Applying Takada’s center line configuration teachings to the first, second, and third vias of Chen in view of Takada would arrive at the claimed interconnection member.  Takada provides a clear teaching to motivate one to modify the interconnection member to have the claimed via center lines in that it may relieve stress, thus preventing device failure (“stress relaxation” page 3 of included translation).  Therefore, it would have been obvious to have the claimed first, second, and third via center lines because it would prevent device failure.
Illustrated below is Fig. 7 of Takada.

    PNG
    media_image3.png
    585
    357
    media_image3.png
    Greyscale

Regarding claim 5, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first via and the second via have a shape in which a conductive material is formed along inner wall surfaces of via holes of the first via and the second via.
Regarding claim 6, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first via and the second via have reverse tapered shapes in which a diameter of each of the first via and the second via are increased toward a lower surface of each of the second insulating layer and the third insulating layer, respectively.
Regarding claim 7, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the interconnection member includes a first region (region overlapped by 22) corresponding to a region in which the semiconductor chip is disposed, and a second region (region not overlapped by 22) enclosing the first region, and the first pad, the second pad, the first via, and the second via are disposed in the second region.
Regarding claim 8, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first pad is partially embedded in the first insulating layer, a surface of the first pad exposed from the first insulating layer being in physical contact with the second insulating layer.
Regarding claim 9, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the second pad is partially embedded in the second insulating layer, and physically connected to the first via and the second via, and the third insulating layer is in physical contact with a surface of the second pad exposed from the second insulating layer.
Regarding independent claim 10, Chen discloses a semiconductor package (Fig. 21) comprising: an interconnection member (encircled, see annotated figure above) having a first surface (surface contacting 76) and a second surface (exposed surface of 88) opposite to the first surface, and including a first connection structure (encircled) and a second connection structure (encircled) spaced apart from each other, the first connection structure includes first to second pads (86 in middle within 88, 80 in middle within 82, respectively) located on different levels, a first via (86 in middle within 82) connecting the first pad and the second pad, and a second via (80 in middle within 78) connecting to the second pad, the second connection structure includes a plurality of conductive pads and a plurality of conductive vias electrically connected to each other; a semiconductor chip (22) disposed on the first surface of the interconnection member; a through via (72) disposed on the first surface of the interconnection member and electrically connected to the first connection structure (RDLs may interconnect metal pillars and through-vias, [0036]); an encapsulant (76) encapsulating at least portions of the semiconductor chip and the through via and exposing a portion of an upper surface of the through via; a first connection terminal (94 in middle) disposed on the second surface of the interconnection member and electrically connected to the first connection structure; a second connection terminal (66 with 98) disposed on the encapsulant and electrically connected to the through via, wherein the second connection structure is disposed closer to an edge of the interconnection member than the first connection structure.
Chen fails to teach the first connection structure includes first to third pads located on different levels, and the second via connecting the second pad and the third pad; wherein the first connection structure further includes a third via connected to the third pad such that the third pad is between the second via and the third via, and wherein a center line of the first via, a center line of the third via, and a center line of the second via are spaced apart from each other.
Takada teaches an interconnection member including a connection structure in the same field of endeavor (Fig. 6) comprising a plurality of vias (connections between 25), and a plurality of pads (25).  Takada further teaches the number of vias and pads may be varied to include a third pad and third via on a different level (“5 or 9…six…number of layers”, [0043], page 5 of included translation).  Modifying the interconnection member of Chen by including a third pad and a third via on a level between the second via and the encapsulant would arrive at the claimed first connection structure including first to third pads located on different levels, and a second via connecting the second pad and the third pad; wherein the first connection structure further includes a third via connected to the third pad such that the third pad is between the second via and the third via.  Takada provides a clear teaching to motivate one to modify the interconnection member of Chen in that it would enable a circuit of high density (Abstract).  Therefore, it would have been obvious to have the claimed interconnection member because it would enable a circuit of high density, thus enabling a smaller package.
Takada (Fig. 8) teaches a center line of the first via (bottom via), a center line of the third via (third via from bottom), and a center line of the second via (second via from bottom) are spaced apart from each other (vertical reference lines).  Applying Takada’s center line configuration teachings to the first, second, and third vias of Chen in view of Takada would arrive at the claimed interconnection member.  Takada provides a clear teaching to motivate one to modify the interconnection member to have the claimed via center lines in that it may relieve stress, thus preventing device failure (“stress relaxation” page 3 of included translation).  Therefore, it would have been obvious to have the claimed first, second, and third via center lines because it would prevent device failure.
Regarding claim 11, Chin in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first to third pads are sequentially disposed in a direction from the second surface toward the first surface.
Regarding claim 12, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the interconnection member further includes an insulating layer (88) surrounding the first connection structure and the second connection structure, and the insulating layer covers a lower surface of the first pad.
Regarding claim 13, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first via and the second via have reverse tapered shapes in which a diameter of each of the first via and the second via are decreased toward the first surface, respectively.
Regarding claim 14, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the second connection structure is disposed closer to the edge of the interconnection member than the through via (see dashed reference lines in annotated figure above).
Regarding claim 15, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the second connection structure is disposed closer to the edge of the interconnection member than the first connection terminal.
Regarding claim 16, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the second connection structure is electrically disconnected to the semiconductor chip (illustrated as disconnected).
Regarding claim 17, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein the first via and the second via have a shape in which a conductive material is formed along inner wall surfaces of via holes of the first via and the second via.
Regarding independent claim 18, Chen discloses a semiconductor package (Fig. 21) comprising: a semiconductor chip (22) having a first surface (surface in contact with 78) on which an electrode pad (50) is disposed and a second surface (surface in contact with 68) opposite to the first surface; an interconnection member (encircled, see annotated figure above) disposed on the first surface and including a first connection structure (encircled) and a second connection structure (encircled) spaced apart from the first connection structure and including first to second pads (86 on right within 88, 80 on right within 82, respectively) located at different levels, a first via (86 on right within 82) connecting the first pad and the second pad, and a second via (80 on right within 78) connecting to the second pad; a through via (72) disposed around the semiconductor chip and electrically connected to the first connection structure (RDLs may interconnect metal pillars and through-vias, [0036]); an encapsulant (76) encapsulating at least portions of the semiconductor chip and the through via and exposing a portion of the through via; and a connection terminal (66 with 98) disposed on the portion of the through via exposed from the encapsulant, wherein the interconnection member has a first region (within reference lines A and A’) in which the first connection structure and the through via are disposed, and a second region (outside reference lines A and A’) enclosing the first region, wherein the second connection structure is disposed in the second region, wherein in a direction perpendicular to the first surface (vertical), a center of the first via and a center of the second via are spaced apart from a center of the second connection structure in a different direction (horizontal).
Chen fails to teach the second connection structure includes first to third pads located at different levels, and the second via connecting the second pad and the third pad; wherein the second connection structure further includes a third via connected to the third pad such that the third pad is between the second via and the third via, and wherein a center line of the first via, a center line of the third via, and a center line of the second via are spaced apart from each other.
Takada teaches an interconnection member in the same field of endeavor (Fig. 6) including a connection structure comprising a plurality of vias (connections between 25), and a plurality of pads (25).  Takada further teaches the number of vias and pads may be varied to include a third pad and third via on a different level (“5 or 9…six…number of layers”, [0043], page 5 of included translation).  Modifying the interconnection member of Chen by including a third pad and a third via on a level between the second via and the encapsulant would arrive at the claimed second connection structure including first to third pads located at different levels, and a second via connecting the second pad and the third pad; wherein the second connection structure further includes a third via connected to the third pad such that the third pad is between the second via and the third via.  Takada provides a clear teaching to motivate one to modify the interconnection member of Chen in that it would enable a circuit of high density (Abstract).  Therefore, it would have been obvious to have the claimed interconnection member because it would enable a circuit of high density, thus enabling a smaller package.
Takada (Fig. 8) teaches a center line of the first via (bottom via), a center line of the third via (third via from bottom), and a center line of the second via (second via from bottom) are spaced apart from each other (vertical reference lines).  Applying Takada’s center line configuration teachings to the first, second, and third vias of Chen in view of Takada would arrive at the claimed interconnection member.  Takada provides a clear teaching to motivate one to modify the interconnection member to have the claimed via center lines in that it may relieve stress, thus preventing device failure (“stress relaxation” page 3 of included translation).  Therefore, it would have been obvious to have the claimed first, second, and third via center lines because it would prevent device failure.
Regarding claim 19, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein in the direction perpendicular to the first surface, the first region surrounds side surfaces of the semiconductor chip.
Regarding claim 20, Chen in view of Takada discloses a semiconductor package (Chen, Fig. 21), wherein in the direction perpendicular to the first surface, at least a portion of the second via is not overlapped with the first via.
Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 that Chen alone, as well as Chen in view of Lin fails to teach, suggest, or render obvious the limitation “wherein the center line of the first via, a center line of the third via, and the center line of the second via are spaced apart from each other, and are disposed in respective radial directions around a point, the respective radial directions being perpendicular to the center line of the first via, the center line of the third via, and the center line of the second via”.
Examiner’s reply:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues with respect to amended claim 10 that Chen in view of Lin fails to teach, suggest, or render obvious the limitation “wherein a center line of the first via, a center line of the third via, and a center line of the second via are spaced apart from each other”.
Examiner’s reply:
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
Applicant argues with respect to amended claim 18 that Chen in view of Lin fails to teach, suggest, or render obvious the limitation “wherein a center line of the first via, a center line of the third via, and a center line of the second via are spaced apart from each other”.
Examiner’s reply:
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817